Mackintosh, J.
— By will dated January 18, 1915, the deceased devised his small estate to the respondent, his sixth wife,, and by will dated December 8, 1916, the appellant, his son, was to be the recipient of his bounty. The first will was probated, and the appellant in this action seeks to have it set aside and the last will admitted to probate. The respondent, in defense, claims that the deceased was, at the time of the execution of the later will, of unsound mind and that its execution was procured by fraud and undue influence. The trial court refused to annul the probate of the first will, finding that, while the deceased was competent to make a will at the time the later will was executed, the execution thereof was procured by the use of undue influence exercised by the appellant.
We have closely examined the record and testimony, which it is not necessary to recite here, and have arrived at the same conclusion as did the conscientious trial judge, and therefore affirm his judgment.
Main, C. J., Holcomb, Mount, and Parker, JJ., concur.